Brewster H. Jamieson, ABA No. 8411122
Michael B. Baylous, ABA No. 0905022
LANE POWELL LLC
1600 A Street, Suite 304
Anchorage, Alaska 99501
Telephone: 907.264.3325
            907.264.3303
Email:      jamiesonb@lanepowell.com
            baylousm@lanepowell.com
Attorneys for Defendants


                         IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF ALASKA
ELIZABETH BAKALAR,

                                         Plaintiff,

v.                                                     Case No. 3:19-cv-00025-JWS

MICHAEL J. DUNLEAVY; in his
individual and official capacities;                          NON-OPPOSITION TO
TUCKERMAN BABCOCK; and the                               PLAINTIFF’S SECOND MOTION
STATE OF ALASKA,                                        FOR ADDITIONAL TIME TO FILE
                                                         OPPOSITION TO MOTION FOR
                                     Defendants.            SUMMARY JUDGMENT
       Defendants do not oppose Plaintiff’s request to extend the deadline for opposing
Defendants’ Motion for Summary Judgment to July 30, 2021.
       DATED July 9, 2021.
I certify that on July 9, 2021, a copy of             LANE POWELL LLC
the foregoing was served electronically on:
                                                      Attorneys for Defendants
Mark Choate, mark@choatelawfirm.com [ECF]
                                                      By s/ Michael B. Baylous
Amanda Harber, Amanda.harber@gmail.com [ECF]
                                                        Brewster H. Jamieson, ABA No. 8411122
s/ Michael B. Baylous                                   Michael B. Baylous, ABA No. 0905022




          Case 3:19-cv-00025-JWS Document 67 Filed 07/09/21 Page 1 of 1
